Exhibit No. (10)h

SUPPLEMENTAL BENEFIT PLAN

TO THE

KIMBERLY-CLARK CORPORATION

PENSION PLAN

Amended and Restated Effective as of December 31, 2008

This Supplemental Benefit Plan to the Kimberly-Clark Corporation Pension Plan
(the “Plan”) is intended to be an unfunded “excess benefit plan” within the
meaning of Section 3(36) and 4(b)(5) of the Employee Retirement Income Security
Act of 1974. As such, the purpose of this Plan is solely to provide benefits to
participants in the Kimberly-Clark Corporation Pension Plan as amended and
restated from time to time (the “Retirement Plan”), which exceed the limitation
on benefits imposed by Section 415 of the Internal Revenue Code of 1986, or any
comparable provision of any future legislation which amends, supplements or
supersedes that Section (“Section 415 of the Code”).

The terms and provisions of this Plan are as follows:

 

  1. Each term which is used in this Plan and also used in the Retirement Plan
shall have the same meaning herein as under the Retirement Plan.

Notwithstanding the above, for purposes of this Plan, where the following words
and phrases appear in this Plan they shall have the respective meanings set
forth below unless the context clearly indicates otherwise:

 

  (a) Benefit: A benefit payable pursuant to, and determined in accordance with
the provisions of this Plan.

 

  (b) Change of Control: A Change of Control shall be deemed to have taken place
if: (i) a third person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, acquires shares of the Corporation having
20 percent or more of the total number of votes that may be cast for the
election of Directors of the Corporation, or (ii) as the result of any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions, the
persons who were directors of the Corporation before the transaction shall cease
to constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.

 

  (c) “Grandfathered Benefit” shall mean the portion of the Benefit considered
deferred under this Plan on or before December 31, 2004 as determined in
accordance with Section 409A of the Code and the guidance promulgated
thereunder.

 

  (d) Investment Grade: A bond rating of BBB minus, or its equivalent, by one of
the nationally recognized rating agencies.



--------------------------------------------------------------------------------

  (e) Lump Sum Payment: A form of benefit payable as a lump sum cash payment,
actuarially determined based on the rate of interest equivalent to the yield on
a 30-year Treasury Bond as published in the Federal Reserve Statistical Release
for the week that contains the first business day of the month prior to the date
such Lump Sum payment is payable under this Plan, or such other rate as
determined pursuant to uniform Committee rules, and the mortality table set
forth for determining actuarial equivalent benefits under Section 10.1(a) of the
Retirement Plan, and (i) in the case of a lump sum payment pursuant to
Section 4(a) or (b) of this Plan, based on the Participant's Benefit payable
from this plan and his age at the date of such lump sum payment, and (ii) in the
case of a lump sum payment pursuant to Section 4(c) or 4(d) of this Plan, based
on the Participant's Benefit payable under this Plan, the earliest age at which
his Benefit from the Retirement Plan could commence if he terminated employment,
and the early retirement reduction factor applicable at such age of
commencement. Notwithstanding the foregoing, the 30-year Treasury Bond yield
shall be used in determining a lump sum cash payment so long as such rate is
published by the Federal Reserve. In the event that the Federal Reserve ceases
to publish the 30-year Treasury Bond rate, a lump sum cash payment will be
actuarially determined based on the rate of interest equivalent to the yield on
the longest term Treasury Bond published in the Federal Reserve Statistical
Release which is no more than 30-years but not less than for a 10-year term.

 

  (f) Participant: A participant in the Retirement Plan who (i) is a “managerial
or highly compensated employee” of an Employer, within the meaning of Title I of
ERISA, and (ii) is eligible to receive a Benefit upon his termination of
employment.

 

  (g) “Timely Elected” shall mean as follows:

 

  (i) For payments which commence under the Retirement Plan prior to January 1,
1996, the Participant has elected to receive such Lump Sum Payment either (aa)
in the calendar year prior to the year in which the payments are eligible to
commence under the Retirement Plan or (bb) at least 90 days prior to the date
such Lump Sum payment is payable under this Supplemental Benefit Plan;

 

  (ii) For payments which commence under the Retirement Plan on or after
January 1, 1996 and prior to February 18, 2002, the Participant has elected to
receive such Lump Sum Payment no later than the earlier of (aa) the calendar
year prior to the year in which the payments are eligible to commence under the
Retirement Plan, (bb) at least 90 days prior to the date such Lump Sum payment
is payable under this Supplemental Benefit Plan or (cc) for Participants who
terminate employment prior to having attained age 55, the calendar year in which
the Participant attained age 54.

 

2



--------------------------------------------------------------------------------

  (iii) For payments which commence under the Retirement Plan on or after
February 18, 2002 the Participant has elected to receive such Lump Sum Payment
no later than the calendar year prior to the year in which the payments are
eligible to commence under the Retirement Plan.

 

  (iv) In the event of the death of the Participant who has not commenced
payments under this Supplemental Benefit Plan, the Participant's surviving
spouse or designated beneficiary, as the case may be may, with the consent of
the Retirement Trust Committee, elect a Lump Sum Payment in writing no later
than thirty (30) days after the Participant's date of death.

 

  (v) In the event that a Participant terminates service due to a Disability as
described in Section 4.5, the Participant may, with the consent of the
Retirement Trust Committee, elect a Lump Sum Payment in writing no later than
thirty (30) days after the date the Participant is determined to be disabled by
the Committee for the Pension Plan.

 

  (h) “Termination of employment” and “terminates service” with respect to a
Benefit that is not a Grandfathered Benefit under this Plan means Separation
from Service with the Corporation or a Subsidiary. A Separation from Service
will be deemed to have occurred if the Participant’s services with the
Corporation or a Subsidiary is reduced to an annual rate that is 20 percent or
less of the services rendered, on average, during the immediately preceding
three years of employment (or if employed less than three years, such lesser
period). Subsidiary for this subsection means any domestic or foreign
corporation at least twenty percent (20%) of whose shares normally entitled to
vote in electing directors is owned directly or indirectly by the Corporation or
by other Subsidiaries, provided, however, that “at least fifty percent (50%)”
shall replace “at least twenty percent (20%)” where there is not a legitimate
business criteria for using such lower percentage.

 

  2.

So long as a Pensioner (or the spouse or designated beneficiary, as the case may
be of a former Employee) shall be entitled to receive benefits under the
Retirement Plan, there shall be paid under this Plan to such Pensioner (or such
spouse or designated beneficiary, as the case may be) such amounts of Disability
Benefit, Basic Benefit, Optional Joint and Survivor Benefit, Pensioners Benefit,
Survivors Benefit, Optional Years Certain and Life Benefit, Deferred Benefit,
Automatic Survivor's Benefit, and any other benefits including benefits
distributed upon termination of the Plan (as the case may be) as would have been
paid to such person under the Retirement Plan without regard to the limitation
on benefits imposed by Section 415 of the Code, but only to the extent that the
amount of such benefits exceeds such limitation. Except as provided in
Section 4, such amounts relating to Grandfathered Benefits shall be paid to such

 

3



--------------------------------------------------------------------------------

 

person on the same terms and conditions, at the same times, and pursuant to the
same elections made by the Employee, as they would have been if paid under the
Retirement Plan, were it not for such limitation on benefits. Any portion of a
Participant’s Benefit which is not a Grandfathered Benefit shall be paid as a
Lump Sum Payment pursuant to Section 4.

 

  3. The Employer may enter into a contract with any Employee who it is
projected will be entitled to receive benefits under this Plan, or with any
Pensioner (or any spouse or designated beneficiary) who is entitled to receive
benefits under this Plan, stipulating the terms and manner of payments to be
made under this Plan, but the entitlement of a Pensioner (or spouse or
designated beneficiary) to receive benefits under this Plan shall not be
conditioned upon the entering into of such a contract prior to the entitlement
to benefits under this Plan.

 

  4. Notwithstanding any other provision of the Retirement Plan, a Participant
(or surviving spouse or designated beneficiary, as the case may be) shall be
entitled to elect to receive his Grandfathered Benefit payable under Section 2
as a Lump Sum Payment (subject to any applicable payroll or other taxes required
to be withheld) under the following circumstances:

 

  (a) The Participant (or surviving spouse or designated beneficiary, as the
case may be) has Timely Elected to receive such Lump Sum Payment;

 

  (b) the Corporation experiences a Change in Control; or

 

  (c) the Corporation’s long-term credit rating falls below Investment Grade.

If a Participant (or surviving spouse or designated beneficiary, as the case may
be) elects a Lump Sum Payment pursuant to subsection 4(a) above, such election
is subject to approval by the Retirement Trust Committee in its sole discretion.
In addition, the Lump Sum Payment shall be payable at the same time as the
payments are eligible to commence under the Retirement Plan.

If a Participant (or surviving spouse or designated beneficiary, as the case may
be) elects a Lump Sum Payment pursuant to subsections 4(b) or 4(c) above, the
Lump Sum Payment shall be reduced for active Employees by a penalty equal to ten
percent (10%) of the Grandfathered Benefit otherwise payable and for former
Employees (or spouses or designated beneficiaries) by a penalty equal to five
percent (5%) of the Grandfathered Benefit otherwise payable. Such penalty shall
be permanently forfeited and shall not be paid to, or in respect of, the
Employee, former Employee, or spouse or designated beneficiary. In addition,
such election must be made within two years after a Change in Control or within
90 days after the date the Corporation’s long-term credit rating falls below
Investment Grade. Such Lump Sum Payment shall be paid within thirty days of the
date of election.

Notwithstanding any other provisions of this Plan to the contrary, except where
waived by the Participant’s spouse as required under the provisions of the
Retirement Plan, all Grandfathered Benefits payable to a Participant shall be

 

4



--------------------------------------------------------------------------------

paid in the same form as the benefits would be payable under the Retirement
Plan. Provided, however, for each Participant whose employment terminates after
February 18, 2002, if the amount of the Lump Sum Distribution, calculated as if
such Participant (or surviving spouse or designated beneficiary, as the case may
be) had made an election to receive a Lump Sum Distribution at the earliest time
that such person could have made an election under subsection 4(a), does not
exceed $25,000, then such Lump Sum Distribution shall be paid at the earliest
time such person could have made an election under subsection 4(a).

Notwithstanding any other provision in this Plan, any portion of a Participant’s
Benefit which is not a Grandfathered Benefit shall automatically be paid as a
Lump Sum Payment. Such payment shall be made following the date which is six
months after the Participant’s separation from service (or, if earlier the date
of death of the Participant).

Notwithstanding any other provisions of this Supplemental Benefit Plan to the
contrary, (i) in the event that a portion of the Lump Sum Payment of a
Grandfathered Benefit due a Participant pursuant to this Section 4 would not be
deductible by the Company pursuant to Section 162(m) of the Code, the Company,
at its discretion, may postpone payment of such amounts to the Participant until
such time that the payments would be deductible by the Company, (ii) in the
event that a portion of the Lump Sum Payment of a Participant’s Benefit which is
not a Grandfathered Benefit due a Participant pursuant to this Section 4 would
not be deductible by the Company pursuant to Section 162(m) of the Code, the
payment will be delayed where the Company reasonably anticipates that the
Company’s deduction with respect to such payment otherwise would be limited or
eliminated by application of section 162(m); provided that the payment shall be
made either at the earliest date at which the Company reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of section 162(m). Provided, however, that no payment
postponed pursuant to this subsection 4 shall be postponed beyond the first
anniversary of the date such Participant terminated employment. Any Lump Sum
Payment postponed pursuant to this subsection 4 shall include interest for the
period such Lump Sum Payment is postponed at a per annum rate equal to the
six-month U.S. Treasury Bill secondary market rate as published by the Federal
Reserve Board for the calendar week ending prior to January 1 (for terminations
of employment in either of the two subsequent fiscal quarters ending March 31 or
June 30) or prior to July 1 (for terminations of employment in either of the two
subsequent fiscal quarters ending on September 30 or December 31), or such other
rate as determined pursuant to uniform Committee rules.

 

  5. If a Participant has received a Lump Sum Payment pursuant to Section 4
above, such Participant may accrue an additional Benefit under this Plan after
the date of such Lump Sum Payment, provided, however, that such future
participation shall not result in duplication of benefits. Accordingly, if he
has received a distribution of a Benefit under the Plan by reason of prior
participation, his Benefit shall be reduced by the actuarial equivalent (at the
date of the later distribution) of the present value of the Benefit previously
paid hereunder.

 

5



--------------------------------------------------------------------------------

  6. This Plan shall not be a funded plan, and the Corporation shall be under no
obligation to set aside any funds for the purpose of making payments under this
Plan. Any payments hereunder shall be made out of the general assets of the
Employer.

 

  7. The Corporation by action of the Board of Directors, shall have the right
at any time to amend this Plan in any respect, or to terminate this Plan;
provided, however, that no such amendment or termination shall be effective to
the extent it eliminates or reduces any “Section 411(d)(6) protected benefit” or
adds or modifies conditions relating to “Section 411(d)(6) protected benefits”
the result of which is a further restriction on such benefit unless such
protected benefits are preserved with respect to benefits accrued as of the
later of the adoption date or effective date of the amendment. “Section
411(d)(6) protected benefits” are benefits described in Section 411(d)(6)(A) of
the Internal Revenue Code of 1986, early retirement benefits and retirement-type
subsidies, and optional forms of benefit.

 

  8. The Committee under the Retirement Plan, as constituted from time to time,
shall administer this Plan and shall have the same powers and duties, and shall
be subject to the same limitations as are set forth in the Retirement Plan.

 

  9. Subject to the provisions of Section 5, this Plan shall terminate when the
Retirement Plan terminates.

 

6